EXPERIENCE ART AND DESIGN, INC. For Immediate Release EXHIBIT 99.1 Contact: Investor Relations (971) 202-2435 info@ExperienceAD.com Experience Art and Design Announces changes to its Board of Directors Michael Balter joins Board; Gordon Root and Kenneth Kepp depart Board PORTLAND, Oregon, January 9, 2014 - Experience Art and Design, Inc., (OTCQB: EXAD) a Nevada corporation (“EXAD” or the “Company”), is pleased to announce the appointment of Michael Balter to its Board of Directors effective January 6, 2014. Additionally, Gordon Root resigned as a director and an officer of the Company and Kenneth Kepp resigned as a director of the Company, both effective January 6, 2014. Roy Rose, who recently joined the Board, was also appointed interim Chief Executive Officer effective January 6, 2014, while Mr. Kepp will continue in his role as Chief Financial Officer. Mr. Michael Balter has more than 30 years of experience in both the technology and nonprofit sectors. Michael spent 17 years at Intel Corporation, primarily in sales and marketing where he helped to introduced two of the most common technologies in the world today: voice recognition and video conferencing. After Intel Michael spent 10 years as an entrepreneur building companies that worked with nonprofits to strengthen their fund raising capabilities. Michael has an undergraduate degree in aeronautical engineering from San Jose State University and an MBA from Santa Clara University. About Experience Art and Design, Inc.: EXAD operates in the fine art industry through its wholly-owned subsidiary, Chiurazzi Internazionale S.r.l., an Italian corporation which owns the Chiurazzi Foundry in Casoria, Italy.
